Citation Nr: 1727768	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  05-12 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected bilateral spondylolisthesis of L5-S1 with lumbar degenerative disc disease and protrusion of L5-S1 (lumbar spine disability), degenerative arthritis of the left and right knees with meniscal tears (bilateral knee disability), and/or frostbite injuries of the left and right feet (bilateral feet disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In May 2009, the Veteran testified before a Veterans Law Judge (VLJ) at the Las Vegas RO.  The VLJ who conducted this hearing is no longer with the Board.  In May 2013, the Veteran testified at a Board hearing at the Las Vegas RO before the undersigned VLJ.  A transcript of that hearing is currently associated with the Veteran's Virtual VA file.  

In February 2015, the Board sent the Veteran a letter advising him that the VLJ who had conducted the May 2009 Board hearing was no longer employed by VA and that he had the right to request an additional Board hearing.  In a March 2015 letter, the Veteran declined the opportunity to attend another Board hearing.  

Thereafter, in June 2015, the Board denied the Veteran's claim of entitlement to service connection for a bilateral hip disorder.  The Veteran submitted an appeal to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court granted a Joint Motion for Partial Remand (JMPR), vacating the portion of the Board's June 2015 decision that denied service connection for a bilateral hip disability.  The claim has been returned to the Board for action consistent with the directives of the June 2016 JMPR.  

The issues of entitlement to service connection for sleep apnea, diabetes mellitus, a respiratory disability, and sinusitis, and the issues of entitlement to higher ratings for frostbite injury of the left and right feet, a bilateral foot fungus, degenerative arthritis of the left and right knees with meniscal tears, bilateral spondylolisthesis of L5-S1 with lumbar degenerative disc disease (lumbar spine disability), and radiculopathy of the right and left legs were remanded in the June 2015 Board decision.  The action requested for those claims has not yet been completed, and any action taken on those claims by the Board in the instant decision would be premature.  


FINDING OF FACT

A bilateral hip disorder was not present during active service, arthritis of the hips was not manifest to a compensable degree within one year of separation from active service, and a bilateral hip disorder is not otherwise related to his active service or any incident therein, nor is it caused or aggravated by his service-connected lumbar spine disability, service-connected degenerative bilateral knee disability, and/or service-connected bilateral feet disability.  


CONCLUSION OF LAW

A bilateral hip disorder was not incurred in active service, is not presumed to have been incurred in active service, and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a January 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his bilateral hip disorder. 

The Veteran was afforded VA examinations in March 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate to decide the case.  The medical opinion is predicated on a full reading of the available service treatment records contained in the Veteran's claims file, considers all of the pertinent evidence of record, and is supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Next, the Board finds compliance with the prior remand.  A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance, rather than strict compliance, is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In the context of an examination, there is no Stegall violation when an examiner makes the ultimate determination required by the Board's remand, because such determination constitutes substantial compliance.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As noted by the Court in the June 2016 JMPR, when the Veteran submitted his claim of entitlement to service connection for a bilateral hip disorder, he stated that his VA doctor had informed him that his service-connected back disorder caused his hips to wear out, leading to arthritis in the hips.  In the October 2009 claim, the Veteran listed his doctor as Dr. GM.  At the May 2013 Board hearing, the Veteran's brother testified that a VA doctor informed the Veteran that his service-connected back disorder caused the development of hip problems.  In such circumstances, it is proper to suggest the "submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  See 38 C.F.R. § 3.103(c)(2) (2016); see also Bryant v.  Shinseki, 23 Vet.App. 488 (2010).  In September 2016, the Board remanded the Veteran's claim in order to advise the Veteran that evidence such as an opinion from the VA doctor or Dr. GM linking his bilateral hip disorder to his service-connected low back disorder, is the type of evidence needed to substantiate his claim.  In an October 2016 letter to the Veteran, he was advised to develop an opinion from any physician who had linked the Veteran's bilateral hip disorder to his service-connected low back disorder, to include Dr. GM or his VA doctor.  The Veteran did not respond to this letter.  However, the Board finds that the October 2016 letter provided requisite advice on the type of evidence that would be advantageous to his position, in compliance with Bryant and the JMPR.

The Board also directed in September 2016 that the Veteran be contacted and provided an opportunity to identify any outstanding relevant treatment records.  This directive was carried out by way of the October 2016 letter as well.  Finally, updated VA treatment records were associated with the record in July 2017.  

Finally, the Board notes that additional VA treatment records were associated with the claims file after the most recent February 2017 supplemental statement of the case.  Although no waiver has been solicited from the Veteran, the Board finds that these records are not "pertinent" as the presence of a hip disorder and treatment for such a disorder is not at issue in this case.  38 C.F.R. § 20.1304(c).  Accordingly, the Board may proceed to adjudicate this claim without prejudice to the Veteran.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

The Veteran seeks service connection for a bilateral hip disability, which he claims is secondary to his service-connected low back, bilateral knee, and/or bilateral foot disabilities.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2016).

As a preliminary matter, the evidence of record indicates that a bilateral hip disability was not present during the Veteran's period of active service.  In that regard, the service treatment records show that the Veteran sought medical treatment on a frequent basis for multiple complaints, including low back pain.  The service treatment records, however, are entirely silent for complaints or findings regarding the bilateral hips.  The Board concludes that had the Veteran had hip symptomatology in service, he would have reported it, particularly when he sought medical treatment for his back complaints.  See Buczynski v. Shinseki, 24 Vet. App. 221, 225-26 (2011).  

Additionally, at his July 1980 military separation medical examination, the Veteran completed a report of medical history on which he registered multiple complaints, but made no reference to a hip disability.  Indeed, he specifically denied having or ever having had bone or joint deformities, arthritis, or bursitis.  Moreover, on clinical evaluation, the Veteran's musculoskeletal system was examined and determined to be normal.  

The record also indicates that arthritis of the hips was not manifest to a compensable degree within one year of separation from active duty.  VA clinical records dated from January 1981 to September 1983, and a July 1984 VA medical examination are negative for complaints or findings of a bilateral hip disability.  Id; see also Horn v. Shinseki, 25 Vet. App. 231, 239 (2012).  

More contemporaneous clinical records note the Veteran's reports of hip pain beginning in 2006, more than twenty-five years after service separation, and becoming more severe in 2009.  Diagnoses include osteoarthritis of the hips.  The record on appeal, however, indicates that the Veteran's current bilateral hip disability is not causally related to his active service or any incident therein.  Indeed, neither the Veteran nor his representative has specifically contended otherwise.  Rather, the Veteran appears to acknowledge that his bilateral hip disability arose well after service and seeks service connection secondary to his service-connected low back, bilateral knee, and bilateral foot disabilities.

After reviewing the voluminous record in its entirety, the Board finds that the preponderance of the evidence is against the claim.  

In February 2011, the Veteran was afforded a VA medical examination in connection with his claim of service connection for a bilateral hip disability.  After examining the Veteran and reviewing the record, the examiner diagnosed degenerative changes of the bilateral hips, right side greater than left.  He noted that the Veteran's service treatment records documented multiple complaints involving the back, but were void for complaints, treatment, or conditions involving either the right or left hip joints.  He explained that although the Veteran may have experienced referred pain from his low back, there was no history of direct injury to the hips during active duty and degenerative joint disease caused by referred pain is not supported in the medical literature.  The examiner further noted that the post-service clinical evidence was negative for complaints of hip pain for many years after service and further showed that the Veteran's service-connected orthopedic disabilities had not produced significant gait abnormalities.  For example, he observed that during a January 2008 VA examination, the Veteran exhibited no significant limp or list, was able to toe and heel gait without significant complaints of back pain, completed a full squat with complaints of back pain, and stood erect, with a symmetrical appearance and no complaints of hip pain during the examination.  Thus, he explained that the risk factor of an alteration in gait resulting in degenerative changes of weightbearing joints was not substantiated.  Rather, the examiner indicated that the Veteran exhibited multiple other risk factors for degenerative joint disease, including excessive weight and many years of moderate-to-heavy manual work as required by his employment.  

Next, the examiner explained that the Veteran's contention that his low back spondylolisthesis, bilateral knee, as well as his service-connected bilateral foot conditions, had caused his present bilateral degenerative hip condition was less consistent with the record and more consistent with other factors, including many years of heavy mechanical overuse as required by his occupation, the natural aging process of hip degeneration, and obesity.  In summary, the examiner indicated that it was his conclusion, based on his examination of the Veteran and review of the record, that the Veteran's present bilateral hip condition was less likely than not caused by, due to, aggravated by, incurred from injuries, accidents, and conditions which occurred during active military service or secondarily aggravated by the Veteran's service-connected low back condition with spondylolisthesis and degenerative disc disease, bilateral degenerative arthritis knees, and/or his bilateral foot disability.

The Board finds that this medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a medical professional who has the specialized expertise necessary to opine on the matter at issue in this case.  In addition, the examiner specifically addressed the Veteran's contentions, based his opinion on a review of the claims folder and an examination of the Veteran, and provided a detailed rationale for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  The Board notes that the other evidence of record does not suggest that the Veteran's current bilateral hip disability is causally related to his active service or any incident therein, or causally related to or aggravated by any service-connected disability.

Finally, the Veteran and his brother have asserted that the hip disorder is caused and/or aggravated by his service-connected disabilities.  But the Board finds those statements are not competent as the development of an internal condition such as hip arthritis is not capable of lay observation.  Rather, it is a complex internal condition that requires specialized medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding that varicose veins are capable of lay observation and thus lay testimony may serve to establish a diagnosis); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  Additionally, even if competent, these statements are outweighed by the VA examiner's detailed opinion.  

For these reasons, the Board finds that the most probative evidence shows that a bilateral hip disability was not present during service, was not present within one year of service discharge, is not otherwise related to active service, and is not caused or aggravated by any service-connected disability.  For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for a bilateral hip disability.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a bilateral hip disorder is denied.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


